DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8, 11, 17, 20 directed to a species non-elected without traverse.  Accordingly, claims 7-8, 11, 17, 20 have been cancelled, as indicated in the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the claims filed 01/11/2021:
Claim 7 is cancelled.
Claim 8 is cancelled.
Claim 11 is cancelled.
Claim 17 is cancelled.
Claim 20 is cancelled.


Reasons for Allowance
Claims 1-6, 9-10, 12-16, and 19 are allowed
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a stent delivery system including, inter alia, a handle assembly including an axially moveable outer shuttle, a first inner shuttle operable connected to a proximal constraining arrangement that engages a proximal portion of a stent, a second inner shuttle that is operably connected to a distal constraining arrangement that engages a distal portion of a stent, the second inner shuttle also operably connected to a sheath, and wherein the first inner shuttle and the second inner shuttle are engaged with the outer shuttle, as in claim 1.  In addition, none of the prior art of record, alone or in combination, teaches or renders obvious a method of implanting a stent including, inter alia, inserting a distal portion of a stent delivery system having a handle assembly including an axially moveable outer shuttle, a first inner shuttle operable connected to a proximal constraining arrangement that engages a proximal portion of a stent, a second inner shuttle that is operably connected to a distal constraining arrangement that engages a distal portion of a stent, the second inner shuttle also operably connected to a sheath, and wherein the first inner shuttle and the second inner shuttle are engaged with the outer shuttle, as in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.